Case 20-14625-amc        Doc 3    Filed 12/02/20 Entered 12/02/20 13:38:14            Desc Main
                                  Document      Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

SALDUTTI LAW GROUP
Rebecca K. McDowell, Esquire
1700 Market Street, Suite 1005
Philadelphia, PA 19103
(610) 994-1137
Attorney for Creditor PARKE BANK
________________________________________________________________________
IN RE:                                    : CASE NUMBER: 20-14625-AMC
                                          :
LIMERICK REALTY PARTNERS, LLC,            :
                                          : CHAPTER 11
                      Debtor.             :
__________________________________________:

              NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

      Please take notice that in accordance with Fed. R. Bankr. P. 9010(b) the undersigned

enters an appearance in this case on behalf of PARKE BANK. Request is made that the

documents filed in this case and identified below be served on the undersigned at this address:

                                      Saldutti Law Group
                                 Rebecca K. McDowell, Esq.
                                1700 Market Street, Suite 1005
                                   Philadelphia, PA 19103
                               Email: rmcdowell@slgcollect.com

                                             SALDUTTI LAW GROUP

                                             /s/ Rebecca K. McDowell
                                             REBECCA K. MCDOWELL, ESQ.
Dated: December 2, 2020
